PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
McNamara et al.
Application No. 13/471,419
Filed: 14 May 2012
For: INTRA-ATRIAL IMPLANTS MADE OF NON-BRAIDED MATERIAL

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “RENEWED PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED CLAIM FOR PRIORITY UNDER 35 U.S.C. § 120” filed February 25, 2021 which is being treated under 37 CFR 1.78(e). This decision is also in response to the “PETITION TO EXPEDITE” filed on even date which is being treated under 37 CFR 1.182.

The petition under 37 CFR 1.182 is GRANTED.

The petition for expedited consideration includes an authorization to charge the payment of the petition fee under 1.182.  The relief requested is warranted and the petition fee in the amount of $200.00 has been applied.  Accordingly, the petition under 37 CFR 1.78 is being considered out of turn.

The petition under 37 CFR 1.78(e) is GRANTED.

Effective with patent applications filed under 35 U.S.C. 111(a) or 363 on or after September 16, 2012, claims for foreign priority under § 1.55 and claims for priority under § 1.78 must be set forth in an application data sheet. Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act: Final Rule, 77 Fed. Reg. 48776 (August 14, 2012).

However, as this application was filed after November 29, 2000 and prior to September 16, 2012, the rules applicable to such applications are being applied in this case. 37 CFR 1.78(h) provides that the requirement that the specific reference to a prior-filed application be presented in an application data sheet (§ 1.76) will be satisfied by the presentation of such specific reference in the first sentence(s) of the specification following the title in a nonprovisional application filed under 35 U.S.C. 111(a) before September 16, 2012, or resulting from an international application filed under 35 U.S.C. 363 before September 16, 2012. This provision does not apply to any specific reference submitted for a petition under 37 CFR 1.78(b) to restore the benefit of a provisional application.


(1) the reference required by 35 U.S.C. § 120 and 37 CFR § 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2) the petition fee set forth in § 1.17(m); and
(3) a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

A review of the application as filed reveals that the claim for priority added on petition was not submitted on filing in an application data sheet. The four and sixteen-month periods specified in 37 CFR § 1.78(d)(3)  and (a)(4) have  expired. Thus, the instant petition is appropriate.

Further, the nonprovisional application claiming the benefit of the prior-filed provisional application (or an intermediate application claiming the benefit of the prior-filed provisional application) must have been filed within twelve months of the filing date of the prior-filed provisional application.

A petition filed to accept an unintentionally delayed claim for priority was filed April 9, 2020 but was dismissed in a decision mailed April 28, 2020 because the chain of applications to which petitioners were seeking a claim for priority was not properly set forth in the supplemental ADS filed with the petition. Additionally, the statement of unintentional delay required a reference to 37 CFR § 1.78(d(3) and 37 CFR § 1.78(a)(4) and since the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due, an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional was also required.

A renewed petition filed June 24, 2020 was dismissed in a decision mailed August 25, 2020 wherein it was acknowledged that in reviewing the chain of applications a proper reference has been made to claim the benefit of priority from the instant application to 12/848,084 and from 12/848,084 to 12/719,843 and from 12/719,843 to 61/240,085.

The decision also noted however that, the USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

Comes now petitioner with the instant renewed petition.



All the above requirements having been satisfied, the late claim for benefit of priority under 35 U.S.C. § 120 is accepted as being unintentionally delayed.  

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed applications on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt, which includes the priority claim to the prior-filed application accompanies this decision on petition. 

Any inquiries concerning this decision may be directed to Attorney Advisor Patricia Faison-Ball at (571) 272-3212.  

This application is being forwarded to Technology Center Art Unit 3774 for consideration by the examiner of the claim under 35 U.S.C. §120 for the benefit of priority to the prior-filed non-provisional applications.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

ATTACHMENT: Corrected Filing Receipt